
QuickLinks -- Click here to rapidly navigate through this document

EXECUTION COPY


EXHIBIT 10.27
FORBEARANCE AGREEMENT AND AMENDMENT NO. 7


        This Forbearance Agreement and Amendment No. 7 ("Agreement") is entered
into as of December 21, 2001 by and among IFR SYSTEMS, INC. (the "Borrower"),
the financial institutions parties to the Credit Agreement referred to below as
lenders (the "Lenders"), and BANK ONE, NA, formerly known as THE FIRST NATIONAL
BANK OF CHICAGO, in its capacity as contractual representative (the "Agent")
under that certain Amended and Restated Credit Agreement dated as of March 19,
1998 by and among the Borrower, the Lenders and the Agent, as amended by an
Amendment No. 1 and Waiver dated as of November 3, 1998, an Amendment No. 2
dated as of March 31, 1999, an Amendment No. 3 dated as of June 25, 1999, an
Amendment No. 4 dated as of October 15, 1999, an Amendment No. 5 dated as of
June 15, 2000 and an Amendment No. 6 dated as of June 29, 2001 (as so amended
and as the same may be amended, restated, supplemented or otherwise modified
from time to time, the "Credit Agreement"). Capitalized terms used in this
Agreement which are not otherwise defined herein, shall have the meanings given
such terms in the Credit Agreement.

WITNESSETH:

        WHEREAS, the Borrower, the Lenders and the Agent are parties to the
Credit Agreement;

        WHEREAS, the Borrower has informed the Agent and the Lenders that
certain Defaults and Unmatured Defaults have occurred or may occur by virtue of
(i) the Borrower's noncompliance with (a) the Minimum Fixed Charge Coverage
Ratio financial covenant set forth in Section 7.4(A) of the Credit Agreement and
(b) the Maximum Leverage Ratio financial covenant set forth in Section 7.4(B) of
the Credit Agreement, in each case for the period ending on September 30, 2001,
(ii) the Borrower's non-payment when due of all scheduled principal payments,
accrued interest and fees in respect of the Loans during the period commencing
on November 9, 2001 through the end of the Forbearance Period, (iii) the
nonpayment of Hedging Obligations due on December 31, 2001 under the Interest
Rate Agreement between the Borrower and Bank One, NA, (iv) the Borrower's
non-compliance with the financial covenants set forth in Sections 7.4(A) through
(D) for the period ending on December 31, 2001 and (v) the Borrower's failure to
state that the representation and warranty in Section 6.20 of the Credit
Agreement regarding Solvency was true and correct at all times during the period
covered by the financial statements delivered pursuant to Section 7.1(A) of the
Credit Agreement for the period ending on September 30, 2001 as required
pursuant to Section 7.1(A)(iii) (collectively, the "Specified Defaults");

        WHEREAS, as a result of such Specified Defaults and pursuant to the
Credit Agreement and the other Loan Documents, the Agent and the Lenders are
entitled immediately to enforce certain rights and remedies against the Borrower
and with respect to the Collateral, including, without limitation, the right to
cease making further advances or other financial accommodations and to
accelerate and immediately demand payment in full of the Secured Obligations;

        WHEREAS, on November 30, 2001 the Required Lenders suspended the
availability of the Revolving Loans and Swing Line Loans and declared the
Obligations due and payable (the "Declaration of Acceleration"), and the Agent
notified the Borrower thereof;

        WHEREAS, the Borrower has requested that the Agent and the Lenders agree
and, subject to the terms and conditions of this Agreement, the Agent and the
Lenders have agreed (i) to rescind the Declaration of Acceleration and (ii) to
waive the suspension of the availability of Revolving Loans and Letters of
Credit during the period (the "Forbearance Period") commencing on the date
hereof and ending on the earliest of (a) March 4, 2002, (b) December 26, 2001,
unless the Borrower's Board of Directors shall have engaged any of DSI
Associates, Inc., Morris Anderson Associates, Inc., Argus Management Corporation
or another consultant acceptable to the Agent and the Lenders, as a crisis
manager (the "Crisis Manager") for the Borrower pursuant to an engagement letter
in a form

--------------------------------------------------------------------------------


substantially similar to Exhibit B hereto, or (c) January 18, 2002, unless the
Crisis Manager shall have delivered to the Agent and the Lenders its written
evaluation (the "Crisis Manager's Report") of the Borrower's weekly cash flow
projections and report on inventory, accounts receivable and accounts payable
previously delivered to the Agent and the Lenders and attached hereto as
Exhibit C (the "Financial Reporting Package"), which Crisis Manager's Report
shall conclude that (1) such Financial Reporting Package was prepared by the
Borrower in good faith based on reasonable assumptions in light of the
information available at the time of preparation, and (2) in the Crisis
Manager's reasonable determination, the Borrower can achieve, in all material
respects, the projections set forth in the Financial Reporting Package,
including, without limitation, that no mandatory prepayments shall be required
under Section 2.5(B)(ii) of the Credit Agreement, as amended by this Agreement.

        WHEREAS, the Borrower has further requested that the Agent and the
Lenders amend and, subject to the terms and conditions of this Agreement, the
Agent and the Lenders have agreed to amend the Credit Agreement on the terms and
conditions set forth herein;

        NOW, THEREFORE, the Agent, the Lenders and the Borrower hereby agree as
follows:

        1.    The recitals set forth above by this reference hereto are hereby
incorporated into this Agreement. Without limiting the foregoing, the Borrower
hereby acknowledges that (i) certain of the Specified Defaults have occurred and
are continuing under the terms of the Credit Agreement and the other Specified
Defaults will occur and have not been waived or cured and that reasonable notice
of such Specified Defaults has been received; (ii) the availability of Advances
and Letters of Credit was suspended automatically on November 14, 2001 pursuant
to Section 5.2 of the Credit Agreement; (iii) the Borrower's right to convert or
continue Loans as Eurocurrency Rate Loans was suspended automatically on
November 14, 2001 pursuant to Section 2.10(C) of the Credit Agreement; and
(iv) the Agent's and the Lenders' execution of this Agreement shall not
constitute a novation, refinancing, discharge, extinguishment or refunding nor
is it to be construed as a release, waiver or modification of any of the terms,
conditions, representations, warranties, covenants, rights or remedies set forth
in the Credit Agreement or any of the other Loan Documents, except as expressly
provided herein.

        2.    Subject to the satisfaction of the conditions precedent set forth
in paragraph 7 below, the Agent and the Lenders hereby rescind the Declaration
of Acceleration. During the Forbearance Period, the availability of Advances and
Letters of Credit shall continue to be suspended by Section 5.2 of the Credit
Agreement. During the Forbearance Period and continuing thereafter until the
Credit Agreement shall be terminated and all of the Secured Obligations shall
have been satisfied in full, the Borrower shall have no right to continue or
convert Loans into Eurocurrency Rate Loans.

        3.    Notwithstanding the provisions of the preceding paragraphs, the
Lenders are not waiving any Default or Unmatured Default created by the
Specified Defaults or otherwise and, accordingly, retain all of the Lenders'
existing rights and remedies. Upon the occurrence of a Default or Unmatured
Default other than the Specified Defaults if the Obligations have not been paid
in full, the Agent and the Lenders shall have the right to immediately commence
enforcement of all of their rights and remedies under the Credit Agreement, the
other Loan Documents and applicable law.

        4.    The Borrower hereby expressly reconfirms (i) its obligations to
provide weekly reports on actual cash flows and projected weekly cash flows
pursuant to Section 7.1(A)(vi), which reports shall be provided on the same
basis as the Financial Reporting Package attached hereto, and (ii) its
obligations under Section 7.2(L) of the Credit Agreement to cause senior
management of the Borrower to be available for meetings and conference calls
with the Agent and the Lenders on a monthly basis, and the Borrower hereby
agrees to cause senior management of the Borrower to be available for such
meetings and calls on a bi-weekly basis. In addition, effective as of
December 21, 2001, and subject to

2

--------------------------------------------------------------------------------


the satisfaction of the conditions precedent set forth in paragraph 7 below, the
Credit Agreement is hereby amended as follows:

        (a)  Section 1.1 of the Credit Agreement is amended to insert the
following new clause (vii) at the end of the definition of "Customary Permitted
Liens":

        (vii) pari-passu liens in the Agent's Account in favor of Bank One
(solely in its capacity as cash concentration account bank) to secure overdrafts
and related liabilities arising from treasury, depositary and cash management
services (including automated clearing house fund transfers) provided to or for
the benefit of the Borrower and its Subsidiaries.

        (b)  Section 2.5(B)(ii) of the Credit Agreement is amended to insert the
following at the end of the first sentence thereof:

; provided, that if at any time for any reason, (a) the sum of (1) the Borrowing
Base (as set forth in the most recently delivered Borrowing Base Certificate) at
such time plus (2) all cash maintained by the Borrower and its Subsidiaries at
such time plus (3) the aggregate amount of all professional fees and expenses
paid by the Borrower on or after December 4, 2001 to counsel and other advisors
and professionals engaged by or on behalf of the Agent and to the Crisis Manager
engaged pursuant to (and as defined in) the Forbearance Agreement and Amendment
No. 7 to this Agreement shall be less than $28,000,000, or (b) the sum of
(1) the Borrowing Base (as calculated on the most recent weekly report delivered
pursuant to Section 7.2(M)) at such time plus (2) all cash maintained by the
Borrower and its Subsidiaries at such time plus (3) the aggregate amount of all
professional fees and expenses paid by the Borrower on or after December 4, 2001
to counsel and other advisors and professionals engaged by or on behalf of the
Agent and to the Crisis Manager engaged pursuant to (and as defined in) the
Forbearance Agreement and Amendment No. 7 to this Agreement shall be less than
$27,000,000, the Borrower shall immediately make a mandatory prepayment of the
Obligations in an amount equal to such deficiency.

        (c)  Section 1.1 of the Credit Agreement is amended to insert the
following new definition alphabetically therein:

"Agent's Account" is defined in Section 2.23 hereof.

        (d)  Article II of the Credit Agreement is amended to insert the
following new Section 2.23 at the end thereof:

        2.23 Collections.    The Borrower shall cause all payments from Account
Debtors in respect of Receivables (other than Receivables originated by any
Foreign Incorporated Subsidiary of the Borrower) to be remitted directly to the
Borrower's lockbox maintained at Bank One, Lockbox No. 73267, all of which
collections shall be remitted to Account No. 1105873 (the "Agent's Account")
maintained by the Agent at Bank One for the benefit of the Holders of Secured
Obligations. Any of the foregoing collections received by the Borrower or any of
its Subsidiaries and not deposited as set forth in the preceding sentence shall
be deemed to have been received by the Borrower and/or such Subsidiary as the
Agent's trustee, and, upon the receipt thereof, the Borrower shall promptly
transfer or cause such Subsidiary to promptly transfer all such amounts to the
Borrower's lockbox maintained at Bank One, Lock Box No. 73267 or the Agent's
Account for application as set forth in this Section 2.23. The Borrower may from
time to time request that the Agent make disbursement of amounts held in the
Agent's Account, and the Agent shall make such disbursements, in an amount not
in excess of the total disbursements for the then current calendar week as set
forth in the Borrower's cash flow budget attached as Exhibit C to the
Forbearance Agreement and Amendment No. 7 to this Agreement (the "Cash Flow
Budget"); provided, that the excess of all budgeted disbursements for any
calendar week over the amount of actual disbursements for such calendar week
shall be added to the amount of total

3

--------------------------------------------------------------------------------

disbursements budgeted in the Cash Flow Budget for the next succeeding calendar
week and any unused portion of such excess can be utilized during any subsequent
period.

        (e)  Section 7.2(M) of the Credit Agreement is deleted in its entirety
and the following is substituted therefor:

        (M) Weekly Reports Inventory, Accounts Receivable, Accounts Payable and
Borrowing Base Calculation. On or before the third (3rd) Business Day of each
calendar week, the Borrower shall deliver to the Agent and the Lenders (i) a
weekly report describing existing accounts receivable, existing accounts
payable, cash balances (both on a consolidated basis for the Borrower and its
Subsidiaries and on a consolidating basis for all U.S. operations and U.K.
operations, respectively) and agings on accounts and estimated inventory of the
Borrower and its Subsidiaries, which reports shall be provided on the same basis
as the "Financial Reporting Package" delivered in connection with (and defined
in) the Forbearance Agreement and Amendment No. 7 to this Agreement dated as of
December 21, 2001, and (ii) a calculation of the Borrowing Base (based on the
information described in clause (i) above) (both on a consolidated basis for the
Borrower and its Subsidiaries and on a consolidating basis for all U.S.
operations and U.K. operations, respectively), in each case as of the last day
of the immediately preceding calendar week.

        5.    To the fullest extent permitted by applicable law, in
consideration of the Agent's and the Lenders' execution of this Agreement, the
Borrower and, by their reaffirmation hereto, each of the Subsidiaries parties to
such reaffirmation, in each case, on behalf of itself and each of its successors
and assigns (collectively, the "Releasors"), does hereby forever release,
discharge and acquit the Agent, each Lender and each of their respective
parents, subsidiaries and affiliate corporations or partnerships, and their
respective officers, directors, partners, trustees, shareholders, agents,
attorneys and employees, and their respective successors, heirs and assigns
(collectively, the "Releasees") of and from any and all claims, demands,
liabilities, responsibilities, disputes, causes of action (whether at law or
equity), indebtedness and obligations of every type, kind, nature, description
or character, and irrespective of how, why or by reason of what facts, whether
such claims have heretofore arisen, are now existing or hereafter arise, or
which could, might or may be claimed to exist of whatever kind or name, whether
known or unknown, suspected or unsuspected, liquidated or unliquidated, each as
though fully set forth herein at length, which in any way arise out of, are
connected with or in any way relate to actions or omissions which occurred on or
prior to the date hereof with respect to the Borrower, the Obligations, this
Agreement, the Credit Agreement, any Loan Document or any third parties liable
in whole or in part for the Obligations (collectively, "Claims"). Each of the
Releasors further agrees to indemnify the Releasees and hold each of the
Releasees harmless from and against any and all such Claims which might be
brought against any of the Releasees on behalf of any person or entity,
including, without limitation, officers, directors, agents, trustees, creditors
or shareholders of any of the Releasors. For purposes of the release contained
in this paragraph, any reference to any Releasor shall mean and include, as
applicable, such Person's or Persons' successors and assigns, including, without
limitation, any receiver, trustee or debtor-in-possession, acting on behalf of
such parties.

        6.    Except as specifically set forth in this Agreement, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed. Nothing herein shall constitute a waiver by
the Agent or any Lender, or otherwise entitle the Borrower to a waiver, of any
existing or hereafter arising Default (including, without limitation, the
Specified Defaults) nor shall the Agent's or any Lender's execution and delivery
of this Agreement establish a course of dealing among the Agent or any Lender
and the Borrower or in any other way obligate the Agent or any Lender to
hereafter provide any waiver or further time for payment prior to the
enforcement of their security or to provide any other financial accommodations
to or on behalf of the Borrower.

4

--------------------------------------------------------------------------------


        7.    This Agreement shall become effective and be deemed effective as
of the date hereof, if and only if:

(a)The Agent shall have received a copy of this Agreement executed by the
Borrower, the Agent and the requisite number of Lenders under Section 9.3 of the
Credit Agreement;

(b)The Agent shall have received a copy of a duly executed original of a
Reaffirmation in the form of Exhibit A attached hereto from IFR Americas, Inc.,
formerly known as IFR Instruments, Inc., and IFR Finance, Inc.;

(c)The Agent shall have received evidence satisfactory to it that counsel to the
Agent and other advisors and professionals engaged by the Agent shall have
received payment of all unpaid fees and expenses for which the Borrower has
received an invoice on or before the date hereof and payable pursuant to
Section 10.7 of the Credit Agreement; and

(d)Other than the Specified Defaults, no Default or Unmatured Default shall have
occurred and be continuing or shall result from the execution of this Agreement.

        8.    Section 10.7 of the Credit Agreement shall apply to all fees,
costs and expenses incurred by the Agent and each Lender in connection with this
Agreement and each of the other documents, instruments and agreements executed
in connection herewith, including, but not limited to, such fees, costs and
expenses incurred in connection with the negotiation, drafting, implementation
and enforcement of this Agreement.

        9.    This Agreement may be executed in one or more counterparts, each
of which shall be considered an original counterpart, and shall become a binding
agreement when the Agent, the requisite number of Lenders under Section 9.3 of
the Credit Agreement, and the Borrower have each executed one counterpart. Each
of the parties hereto agrees that a signature transmitted to the Agent or its
counsel by facsimile transmission shall be effective to bind the party so
transmitting its signature.

        10.  This Agreement contains the entire understanding of the parties
hereto with regard to the subject matter contained herein. This Agreement
supersedes all prior or contemporaneous negotiations, promises, covenants,
agreements and representations of every nature whatsoever with respect to the
matters referred to in this Agreement, all of which have become merged and
finally integrated into this Agreement. Each of the parties understands that in
the event of any subsequent litigation, controversy or dispute concerning any of
the terms, conditions or provisions of this Agreement, no party shall be
entitled to offer or introduce into evidence any oral promises or oral
agreements between the parties relating to the subject matter of this Agreement
not included or referred to herein and not reflected by a writing included or
referred to herein. Any single or partial exercise of any right under this
Agreement shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of this Agreement whatsoever shall be valid unless in
writing signed by the Agent and the Lenders, and then only to the extent in such
writing specifically set forth. All remedies contained in this Agreement or by
law afforded shall be cumulative and all shall be available to the Agent and the
Lenders until the Obligations have been paid in full. The failure of any party
to enforce at any time any provision of this Agreement shall not be construed to
be a waiver of such provisions, nor in any way to affect the validity of this
Agreement or any part hereof or the right of such party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

        11.  This Agreement is solely for the benefit of the parties hereto and
is not intended to confer upon any other third party any rights or benefits.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Forbearance Agreement and Amendment No. 7 has
been duly executed as of December    , 2001.

    IFR SYSTEMS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
BANK ONE, NA (formerly known as THE FIRST NATIONAL BANK OF CHICAGO), as Agent
and as a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
INTRUST BANK, N.A., as a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    

SIGNATURE PAGE TO FORBEARANCE AGREEMENT AND AMENDMENT NO. 7
DATED DECEMBER, 2001

6

--------------------------------------------------------------------------------

    HARRIS TRUST AND SAVINGS BANK, as a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
THE ROYAL BANK OF SCOTLAND (successor in interest to NATIONAL WESTMINSTER
BANK PLC), as a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
UNION BANK OF CALIFORNIA, N.A., as a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
LLOYDS TSB BANK PLC, as a Lender
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    

SIGNATURE PAGE TO FORBEARANCE AGREEMENT AND AMENDMENT NO. 7
DATED DECEMBER, 2001

7

--------------------------------------------------------------------------------


EXHIBIT A
REAFFIRMATION


        Each of the undersigned hereby acknowledges receipt of a copy of the
foregoing Forbearance Agreement and Amendment No. 7 with respect to that certain
Amended and Restated Credit Agreement dated as of March 19, 1998 by and among
IFR Systems, Inc., a Delaware corporation (the "Borrower"), the lenders from
time to time parties thereto (collectively, the "Lenders") and Bank One, NA,
formerly known as The First National Bank of Chicago, as one of the Lenders and
in its capacity as contractual representative (the "Agent") on behalf of itself
and the other Lenders, as amended by an Amendment No. 1 and Waiver, an Amendment
No. 2, an Amendment No. 3, an Amendment No. 4, an Amendment No. 5 and an
Amendment No. 6, dated as of November 3, 1998, March 31, 1999, June 25, 1999,
October 15, 1999, June 15, 2000 and June 29, 2001, respectively (as amended and
as the same may be amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"). Capitalized terms used in this
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement. Without in any way establishing a course of dealing by the
Agent or any Lender, each of the undersigned reaffirms the terms and conditions
of the Guaranty, Security Agreement and any other Loan Document executed by it
and acknowledges and agrees that such agreement and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and are hereby reaffirmed, ratified and
confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Forbearance Agreement and Amendment No. 7 and as the same may
from time to time hereafter be amended, modified or restated.

Dated: December    , 2001

    IFR AMERICAS, INC., formerly known as IFR Instruments, Inc.     IFR
FINANCE, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    

SIGNATURE PAGE TO FORBEARANCE AGREEMENT AND AMENDMENT NO. 7
DATED DECEMBER, 2001

8

--------------------------------------------------------------------------------


EXHIBIT B


FORM OF ENGAGEMENT LETTER
[Attached.]

9

--------------------------------------------------------------------------------


EXHIBIT C


FINANCIAL REPORTING PACKAGE
[Attached.]

10

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.27 FORBEARANCE AGREEMENT AND AMENDMENT NO. 7
EXHIBIT A REAFFIRMATION
EXHIBIT B
EXHIBIT C
